            Case 1:19-cv-10595-ER Document 64 Filed 12/01/20 Page 1 of 3
                                                    Representing Management Exclusively in Workplace Law and Related Litigation
                                                Jackson Lewis P.C.   ALBANY, NY              DETROIT, MI             MILWAUKEE, WI         PROVIDENCE, RI
                                                                     ALBUQUERQUE, NM         GRAND RAPIDS, MI        MINNEAPOLIS, MN       RALEIGH, NC
                                             58 South Service Road                           GREENVILLE, SC
                                                                     ATLANTA, GA                                     MONMOUTH COUNTY, NJ   RAPID CITY, SD
                                                         Suite 250   AUSTIN, TX              HARTFORD, CT            NEW ORLEANS, LA       RICHMOND, VA
                                                Melville NY 11747    BALTIMORE, MD           HONOLULU, HI*           NEW YORK, NY          SACRAMENTO, CA
                                                                     BERKELEY HEIGHTS, NJ    HOUSTON, TX             NORFOLK, VA           SALT LAKE CITY, UT
                                                 Tel 631-247-0404
                                                                     BIRMINGHAM, AL          INDIANAPOLIS, IN        OMAHA, NE             SAN DIEGO, CA
                                                 Fax 631-247-0417                            JACKSONVILLE, FL
                                                                     BOSTON, MA                                      ORANGE COUNTY, CA     SAN FRANCISCO, CA
                                             www.jacksonlewis.com    CHARLOTTE, NC           KANSAS CITY REGION      ORLANDO, FL           SAN JUAN, PR
                                                                     CHICAGO, IL             LAS VEGAS, NV           PHILADELPHIA, PA      SEATTLE, WA
                                                                     CINCINNATI, OH          LONG ISLAND, NY         PHOENIX, AZ           SILICON VALLEY, CA
                                                                     CLEVELAND, OH           LOS ANGELES, CA         PITTSBURGH, PA        ST. LOUIS, MO
                                                                     DALLAS, TX              MADISON, WI             PORTLAND, OR          TAMPA, FL
                                                                     DAYTON, OH              MEMPHIS, TN             PORTSMOUTH, NH        WASHINGTON DC REGION
                                                                     DENVER, CO              MIAMI, FL                                     WHITE PLAINS, NY

                                                                     *through an affiliation with Jackson Lewis P.C., a Law Corporation
MY DIRECT DIAL IS: 631-247-4670
MY EMAIL ADDRESS IS: DIANE.KREBS@JACKSONLEWIS.COM




                                                                December 1, 2020

VIA ECF
The Honorable Edgardo Ramos
U.S. District Judge
United States District Court
Southern District of New York
40 Foley Square, Courtroom 619
New York, NY 10007

                                  Re:      Mehmet Emin Tatas v. Ali Baba’s Terrace, Inc., Ali Riza
                                           Dogan, Senol Bakir and Tolgahan Subakan
                                           Case No. 1:19-cv-10595-ER

Dear Judge Ramos:

        As Your Honor is aware, we represent Defendants in this matter. Pursuant to Rule 1(E) of
Your Honor’s Individual Practice Rules, we write to respectfully request a thirty (30) day extension
of time to complete depositions.

        The deadline to complete depositions is currently December 31, 2020. As discussed during
the teleconference held by Your Honor on October 23, 2020, the Court graciously extended all
discovery deadlines due to the parties failed attempt at mediation. Although the parties have since
engaged in extensive written discovery since then, much remains outstanding.

        Notably, Defendants requested authorizations to obtain pro se Plaintiff’s medical records
in their First Request for Production of Documents, served on Plaintiff on June 29, 2020.
Defendants acted quickly once they received executed authorization forms from pro se Plaintiff,
serving the appropriate parties as early as August 18, 2020. However, and even with numerous
follow up efforts, Defendants have not yet heard back from the medical providers. Additionally,
pro se Plaintiff failed to provide executed authorization forms for all of the doctors in his first
response to Defendants’ discovery requests. Defendants addressed this issue with pro se Plaintiff
in a deficiency letter, and he later provided Defendants with additional executed forms on or about
October 22, 2020. Defendants again acted promptly in serving these authorization forms on the
appropriate parties. In total, Defendants have served authorization forms upon approximately
             Case 1:19-cv-10595-ER Document 64 Filed 12/01/20 Page 2 of 3
                                                                                      The Honorable Edgardo Ramos
                                                                                                 December 1, 2020
                                                                                                            Page 2




eleven providers and two pharmacies of pro se Plaintiff and have not yet received records from
any of them.1

        Defendants understand and respect Your Honor’s deadlines, and counsel therefore reached
out to pro se Plaintiff on November 25, 2020 to request his assistance in moving this process along
by contacting his doctors directly to encourage the release of his records. Unfortunately, pro se
Plaintiff politely declined to assist in this manner.

        We understand, especially under the current circumstances, that doctors have far more
pressing issues on their plates, and we must make allowances for that. However, pro se Plaintiff’s
medical records are absolutely necessary for Defendants to adequately take his deposition. These
records are important not only to analyze pro se Plaintiff’s alleged emotional distress damages,
but also to assess the substance of his disability discrimination claim. Further, once Defendants
do obtain these records, we will certainly need time to review them prior to taking pro se Plaintiff’s
deposition. We hope an additional 30 days will be sufficient, though that likely will depend on
the speed with which we receive documents in accordance with the served authorizations.

        For the reasons mentioned above, Defendants respectfully request Your Honor grant a
thirty (30) day extension on the parties’ current deposition deadline and extend all subsequent
deadlines accordingly, as follows:

        1.       Non-expert depositions shall be completed by February 1, 2021.

        2.       Any further interrogatories, including expert interrogatories, shall be served no later
                 than February 15, 2021.

        3.       Requests to Admit, if any, shall be served no later than February 15, 2021.

        4.       Expert reports shall be served no later than February 22, 2021.

        5.       Rebuttal expert reports shall be served no later than March 15, 2021.

        6.       Expert depositions shall be completed by April 5, 2021

        7.       All discovery shall be completed by April 5, 2021.

       In addition, the Court may want to change the date for the next case management
conference, which is currently scheduled for March 5, 2021 at 10 am.




1
        Because this request is being filed publicly, Defendants are respecting pro se Plaintiff’s privacy and
confidentiality rights by not providing additional detail regarding the names, practices and/or relevancies of each
medical provider for which an authorization was executed. Should Your Honor require additional detail, please let us
know and we would be happy to do so by whatever method Your Honor instructs.
             Case 1:19-cv-10595-ER Document 64 Filed 12/01/20 Page 3 of 3
                                                                            The Honorable Edgardo Ramos
                                                                                       December 1, 2020
                                                                                                  Page 3




         We thank the Court for its attention to, and consideration of, this request.

                                                       Respectfully submitted,

                                                       JACKSON LEWIS P.C.

                                                       Diane Krebs
                                                       Diane Krebs, Esq.
cc:      Mehmet Emin Tatas
         Mr. Ali Riza Dogan
         Heather L. Hulkower, Esq.

4835-7393-3523, v. 1

                                                       The Court grants the 30-day extension of the
                                                       deposition deadline and all subsequent discovery
                                                       deadlines. The case management conference
                                                       previously scheduled for March 5, 2021 is adjourned
                                                       to April 15, 2021 at 11 am. IT IS SO ORDERED.

                                                                                               x




                                                                                 12/1/2020
